PETERS, J.
— The bill in tbis case is filed to enjoin the tax-collector of Elmore County, in this State, from collecting the State and county taxes assessed against the appellant in the said county for the years 1869 and 1870. The injunction was dissolved, and the bill was dismissed, on the hearing below. The appellant, who was the complainant below, brings the case to this court by appeal; and here it is insisted that the chancellor erred in refusing to permit a supplemental bill to be *264filed in the progress of tbe cause in tbe court below, and in tbe final decree.
1. It has been held by courts of high authority in several states of the Union, that courts of chancery ought not, except upon the clearest grounds, to interfere with the sj>eedy collection of the public taxes. Dodd v. City of Hartford, 25 Conn. 232; Wilson v. Mayor, 4 E. D. Smith, 675; Berri v. Patch, 12 Cal. 299; Ins. Co. v. New York, 33 Barb. 322; Lockwood v. St. Louis, 24 Mis. 20; Dows v. Chicago, 11 Wall. 108. In the cases which have occurred in our own court, the tax sought to be enjoined has been wholly illegal and unauthorized by law. It is upon this principle that the bills have been framed, and it is upon this they may be maintained. Lott v. Ross & Co. 38 Ala. 156; Scruggs & Wife v. Mayor of Huntsville, 45 Ala. 220; Mayor, Aldermen, &c., of Mobile v. Dargan, 45 Ala. 310. We do not feel willing to go beyond these authorities in such a case as this. This bill makes no distinction between the taxes properly assessed and such as are presumed to have been assessed without authority of law; and the collection of each class of taxes is sought to be enjoined. This is improper. That portion of the taxes legally assessed should have been paid before the interference of a court of equity should be allowed, otherwise the collection of the whole taxes of the State might be delayed by litigation which might involve but an insignificant portion of the sum justly due and liable to be collected. Such a use of the jurisdiction of the Court of Chancery is too perilous to be encouraged.
2. But does the bill make out such a case, that it is apparent that any portion of the taxes assessed against the appellant was an illegal tax, and not authorized by law ; that is, that it is a tax levied on property of appellant not subject to taxation ? It is contended that it does, and that a portion, at least, of the property assessed, was exempt from taxation at the time this tax was levied. This depends upon the construction of the Revenue Law of this State, entitled, “ An Act to establish Revenue Laws for the State of Alabama,” approved December 31, 1868. Pamphlet Acts, 1868, p. 297, No. 1. Under the title, “ Exemptions,” the third section of this Act declares “that the following persons and property shall be exempt from taxation; ” and clause 16 declares, “ the buildings and machinery of iron furnaces, founderies, rolling mills, machine shops, nail and axe factories, paper mills, glass works, stove and earthenware factories, tanneries, and manufactories of leathern goods, and cotton, woollen and silk factories, shall be exempt during their erection, and for one year after they commence operations.” This statute exempts from taxation the “ buildings and machinery ” of “ cotton and woollen factories,” “ during their erection, and for one year after they com*265menee operations.” The language of this act very clearly allows a construction which would favor new factories, the buildings of which were not erected, and which had not commenced operations, with the benefit of the exemption. Did the General Assembly intend to go further ? I think not. The purpose of the law was to aid the manufactories referred to to make a beginning, not to aid them after they had been in operation for a number of years. The latter is the case made in this bill. The factory, in this case, had been in successful operation for a number of years, and the machinery sought to be exempted was new machinery added to the old machinery, and the buildings erected were for the accommodation of this new machinery. The exemption of such additions goes beyond both the language and the policy of the act. And the learned chancellor did not err in refusing to allow the exemption, as claimed in the bill.
3. There was no error in the refusal to allow the filing of the supplemental bill. The original bill and amendment was without equity. When this is the case, the complainant is not entitled to relief. The supplemental bill cannot, then, cure the defect. Laud & Wife v. Cowan, 19 Ala. 297.
The judgment of the court below is affirmed, with costs.